BDC Mgt. Servs., LLC v Singer (2016 NY Slip Op 08006)





BDC Mgt. Servs., LLC v Singer


2016 NY Slip Op 08006


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2320N 652217/15

[*1] BDC Management Services, LLC, et al., Plaintiffs-Respondents,
vScott Singer, et al., Defendants-Appellants.


Tarter Krinsky & Drogin LLP, New York (Anthony D. Dougherty of counsel), for appellants.
Tannenbaum Helpern Syracuse & Hirschtritt LLP, New York (Maryann C. Stallone of counsel), for respondents.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about January 7, 2016, which granted plaintiffs' motion for a preliminary injunction, unanimously affirmed, with costs.
Plaintiffs demonstrated the requisite likelihood of success on the merits, irreparable injury absent the injunction, and a balance of the equities in their favor (see Manhattan Real Estate Equities Group LLC v Pine Equity, NY, Inc., 16 AD3d 292 [1st Dept 2005]). Defendants do not dispute that they agreed to non-competition and non-solicitation covenants in connection with the sale of their business and good will to plaintiffs and that they later acted in violation of those covenants. Irreparable injury is presumed from the breach of such restrictive covenants, since they are intended to protect the purchase of a business and the accompanying goodwill (id.; see Purchasing Assoc. v Weitz, 13 NY2d 267 [1963]; Lund v Agmata Washington Enters., 190 AD2d 577, 578 [1st Dept 1993]). In fact, the parties agreed in the sale agreement that a breach of the non-compete provision would cause irreparable injury and that injunctive relief would be appropriate in the event of such a breach.
We have considered defendants' remaining arguments, including that the court lacked personal jurisdiction over the nonparty employer Shared Services LLC, its employees, and defendant Scott Singer's law practice, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK